Citation Nr: 0922306	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  95-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected laxity and instability of the 
left knee/acromioclavicular tear.

2.  Entitlement to an increased evaluation for service-
connected laxity and instability of the left 
knee/acromioclavicular tear, evaluated as 30 percent 
disabling for the period on and after July 12, 2001.

3.  Entitlement to an increased combined evaluation for a 
service-connected left knee disability for the period prior 
to July 12, 2001.

4.  Entitlement to an increased combined evaluation for a 
service-connected left knee disability, evaluated as 60 
percent disabling for the period on and after July 12, 2001.

5.  Entitlement to an extraschedular evaluation for a 
service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1982.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

In March 1997, the Board issued a decision which denied the 
Veteran's claim of entitlement to an increased evaluation for 
a left knee disability.  Thereafter, he appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Based on an August 1998 Joint Motion for 
Remand (Joint Motion), the Court vacated the decision and 
remanded this appeal in September 1998 for compliance with 
the Joint Motion.  This case was then remanded by the Board 
in February 1999 for additional development.  In September 
2001, the Board issued another decision on the Veteran's 
claim of entitlement to an increased evaluation for a left 
knee disability.  The Veteran then appealed the second Board 
decision to the Court.  Based on a May 2002 Joint Motion, the 
Court vacated the second Board decision and remanded this 
appeal in May 2002 for compliance with the Joint Motion.  In 
April 2003, the Board issued a third decision covering the 
claims currently on appeal.  The Veteran then appealed the 
third Board decision to the Court.  Based on a June 2004 
Joint Motion, the Court vacated part of the third Board 
decision and remanded this appeal in June 2004 for compliance 
with the Joint Motion.  This case was then remanded by the 
Board in January 2005 for additional development.

The issue of entitlement to an extraschedular evaluation for 
a service-connected left knee disability is addressed in the 
Remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that 
the Veteran's left knee instability has been severe in nature 
for the entire period on appeal.

2.  The totality of the medical evidence of record indicates 
that in March 1999, the Veteran's pain-free left knee range 
of motion was from 30 degrees of extension to 80 degrees of 
flexion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for 
laxity and instability of the left knee/acromioclavicular 
tear have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for laxity and instability of the left knee/acromioclavicular 
tear for the period on and after July 12, 2001 have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2008).

3.  The criteria for a 60 percent combined evaluation for a 
service-connected left knee disability have been met, 
effective March 11, 1999.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5260, 
5261 (2008).


4.  The criteria for a 60 percent combined evaluation for a 
service-connected left knee disability for the period on and 
after March 11, 1999 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.68 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Throughout the 
course of this appeal, the Veteran has been provided with 
numerous letters which informed him of the various duty to 
notify provisions.  These specifically include letters dated 
in January 2003, February 2008, and February 2009.  The 
Veteran's claims were readjudicated after each of these 
letters.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 
20 Vet. App. 427 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The Veteran's service treatment 
records, VA medical treatment records, and indicated private 
medical records have been obtained.  VA examinations were 
provided to the Veteran in connection with his claims.  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.

Left Knee Instability and Laxity

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the Veteran's left knee instability claims, 
because the appeal of these issue is based on the assignment 
of an initial evaluation following an initial award of 
service connection for laxity and instability of the left 
knee/acromioclavicular tear.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Instead, evidence contemporaneous with the 
claim and the initial rating decision are most probative of 
the degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, staged ratings may be 
assigned for separate periods of time.  Id.

Service connection for laxity and instability of the left 
knee/acromioclavicular tear was granted by an April 1999 
rating decision and a 20 percent evaluation was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective 
December 9, 1998.  Subsequently, an October 2006 Supplemental 
Statement of the Case assigned a 30 percent evaluation, 
effective July 12, 2001.

A December 1995 VA outpatient medical report stated that the 
Veteran was instructed on how to "immobilize" his left knee 
with a brace provided by VA.

In an October 1996 VA outpatient medical report, the Veteran 
complained that his left knee "frequently 'gives out.'"

A January 1997 VA outpatient orthopedic report stated that on 
physical examination, the Veteran had positive drawer sign.

An October 1997 VA outpatient medical report stated that the 
Veteran complained of left leg difficulties.  The Veteran was 
referred to prosthetics.  An October 1997 VA prosthetics 
report dated the same day reported that the Veteran's left 
knee was "not very stable" and that he needed a left knee 
brace.  The provisional diagnosis was torn left knee 
cartilage.

A July 1998 VA outpatient orthopedic report stated that the 
Veteran had an anterior cruciate ligament deficit with 
positive Lachman's test.

An August 1998 private magnetic resonance imaging (MRI) 
report stated that after views of the Veteran's left knee, 
the impression was tear of the anterior cruciate ligament.

In a December 1998 private medical report, the Veteran 
complained that his left knee gave way intermittently.  On 
physical examination of the left knee, the Veteran had a "1+ 
to 2"anterior drawer sign and positive Lachman test.  
McMurray test was positive for medial meniscal tear.  The 
relevant diagnoses were a tear of the medial meniscus and a 
tear of the anterior cruciate ligament.  The examiner stated 
that there was no evidence of subluxation of the patella, but 
there was evidence of anteroposterior instability.  The 
examiner stated that "[a]ccording to my interpretation of 
the VA criteria for impairment, [the Veteran] merits a 20% 
impairment for the medial meniscal tear which is under 
[Diagnostic Code] 5258 and a 20% impairment for the 
anteroposterior instability under [Diagnostic Code 5257].

In a March 1999 VA joints examination report, the Veteran 
reported that he wore a brace on his left knee all the time.  
On physical examination, there was "2+" laxity in the 
medial collateral ligament and "2+" laxity in the anterior 
cruciate ligament.  The Veteran's gait without the knee brace 
showed a definite short stance limp on the left side.  The 
Veteran reported that there was no possibility that he could 
spend any time on his feet without his knee brace.  The 
diagnosis was severe osteoarthritis of the left knee with 
anterior cruciate ligament deficiency.

In a May 1999 VA outpatient medical report, the Veteran 
reported that he wore a knee brace with minimal relief.  In a 
second May 1999 VA outpatient medical report, the Veteran 
reported that he wore his knee brace at all times.  On 
physical examination, the Veteran's knee was unstable.

An April 2000 VA fee-based medical examination report stated 
that the Veteran's claims file had been reviewed.  The 
Veteran was using a hinged knee brace, which he reported 
helped his symptomatology.  On physical examination, there 
was a positive drawer sign.  On MRI examination, there was a 
partial tear of the anterior cruciate ligament of the left 
knee.

An August 2001 private medical report included a detailed 
summary of the Veteran's medical history and much of his 
earlier medical records.  The Veteran complained of 
occasional left knee giving way, which resulted in occasional 
falling.  On physical examination of the left knee, there was 
positive drawer sign, positive Lachman's test, and McMurray's 
sign produced pain medially.  The examiner was specifically 
asked to characterize the Veteran's instability as either 
"slight," "moderate," or "severe."  The examiner stated 
that

[i]t is my opinion that his current 
problem with respect to his left knee is 
severe.  There is evidence of 
instability . . . [e]version instability 
(valgus deformity) is noted. . . . [The 
Veteran] utilizes a brace and in my 
opinion would likely benefit from the use 
of a cane also based upon the instability 
and his episodes of falling. . . . 
Historically he has provided complaints 
of falling with injuries especially when 
climbing stairs.

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation when it is slight, a 20 
percent evaluation when it is moderate, and a 30 percent 
evaluation when it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

The medical evidence of record shows that the Veteran's left 
knee has been manifested by instability and giving way 
throughout the entire period on appeal.  The main issue of 
contention is the determination of the level of severity of 
the left knee instability, specifically whether a moderate or 
a severe evaluation is warranted for the period from December 
9, 1998, when service connection was granted, to July 12, 
2001, when a 30 percent evaluation was assigned.

The medical evidence of record prior to July 12, 2001 
provides a great deal of evidence of left knee instability, 
but relatively little of this evidence provides any 
indication of the precise level of severity of the 
instability.  However, the level of severity can be 
determined by a survey of the level of symptomatology present 
prior to July 12, 2001 in comparison to the level present on 
and after July 12, 2001.  Prior to July 12, 2001, the Veteran 
complained of left knee giving way "frequently," and 
"intermittently."  In August 2001, the Veteran complained 
of left knee giving way "occasionally."  Prior to July 12, 
2001, physical examinations constantly showed positive drawer 
sign, Lachman's test, and McMurray's test.  In August 2001, 
physical examination showed positive drawer sign, Lachman's 
test, and McMurray's test.  Prior to July 12, 2001, the 
Veteran was provided with multiple knee braces by VA due to 
instability.  In August 2001, the Veteran wore a knee brace 
due to instability.  In summary, the general picture 
demonstrated by the medical evidence of record is that the 
Veteran's left knee instability was at the same level of 
severity prior to July 12, 2001 as it was in August 2001.

However, VA has previously determined that the instability 
was best characterized as moderate prior to July 12, 2001 and 
severe on and after July 12, 2001.  This dichotomy stems from 
the December 1998 private medical report and the August 2001 
private medical report.  The December 1998 private medical 
report specifically stated that the Veteran's left knee 
instability warranted a 20 percent evaluation, which 
correlates to moderate symptoms.  The August 2001 private 
medical report specifically stated that the Veteran's left 
knee instability was best characterized as severe, which 
correlates to a 30 percent evaluation.

VA regulations specifically discuss how to deal with 
examinations that differ in this manner.

Different examiners, at different times, 
will not describe the same disability in 
the same language.  Features of the 
disability which must have persisted 
unchanged may be overlooked or a change 
for the better or worse may not be 
accurately appreciated or described.  It 
is the responsibility of the rating 
specialist to interpret reports of 
examination in the light of the whole 
recorded history, reconciling the various 
reports into a consistent picture so that 
the current rating may accurately reflect 
the elements of disability present.

38 C.F.R. § 4.2 (2008). (emphasis added)

In this case, the totality of the medical evidence of record 
shows that the Veteran's left knee instability has remained 
essentially unchanged since service connection for left knee 
instability was granted on December 9, 1998.  Accordingly, as 
a 'severe' characterization of the Veteran's left knee 
instability has been determined to be warranted since July 
18, 2001, consistency requires that a 'severe' 
characterization also be provided for the Veteran's left knee 
instability from December 9, 1998 to July 11, 2001.  See Id.; 
see also 38 C.F.R. § 4.7 (2008).  Accordingly, the 
preponderance of the evidence of record shows that the 
Veteran's left knee instability has been severe in nature for 
the entire period on appeal.  As such, an initial evaluation 
of 30 percent is warranted for the Veteran's service 
connected laxity and instability of the left 
knee/acromioclavicular tear.

As these issues deal with the ratings assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as a result of the increased initial 
evaluation awarded herein, the Veteran's left knee 
instability and laxity has been evaluated as 30 percent 
disabling since service connection was granted for the 
disability.  A 30 percent evaluation is the highest award 
available under the applicable diagnostic code for knee 
subluxation and instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Accordingly, a higher evaluation 
cannot be assigned at any point in the period on appeal and 
there is no basis for staged ratings with respect to these 
claims.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there are no provisions for 
the assignment of an evaluation in excess of 30 percent for 
knee subluxation and instability, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Massey, 7 Vet. App. at 208.

Left Knee Combined Evaluation

Under VA regulations, knee disabilities can be evaluated 
under multiple simultaneous disability codes for the various 
manifestations of the disability.  See VAOPGCPREC 23-97; 62 
Fed. Reg. 63604 (1997) (arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating is based upon additional 
disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a 
Veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is x-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59).

In this regard, the Veteran's left knee is currently 
evaluated under 3 separate diagnostic codes.  As discussed 
above, a 30 percent evaluation based on laxity and 
instability of the left knee/acromioclavicular tear has been 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
effective December 9, 1998.  

A separate evaluation is also in effect for degenerative 
changes of the left knee under 38 C.F.R. §4.71a, Diagnostic 
Code 5003-5261.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined. With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2008).  The hyphenated diagnostic code in this 
case indicates that degenerative arthritis, under Diagnostic 
Code 5003, was the service-connected disorder, and limitation 
of extension, under Diagnostic Code 5261, was a residual 
condition.  The ratings assigned for the degenerative changes 
were staged with a 10 percent evaluation effective January 
14, 1997 and a 30 percent evaluation effective July 12, 2001.

Finally, a third evaluation is in effect for residuals of 
trauma to the left knee with hyperextension, pain and 
swelling under 38 C.F.R. §4.71a, Diagnostic Code 5263-5258.  
The hyphenated diagnostic code in this case indicates that 
genu recurvatum, under Diagnostic Code 5263, was the 
service-connected disorder, and dislocated semilunar 
cartilage, under Diagnostic Code 5258, was a residual 
condition.  Id.  The rating assigned on this basis has been 
maintained at a static 20 percent effective, July 8, 1994, 
which covers the entire period on appeal.

As a result of the effective dates of these multiple ratings, 
the Veteran's combined evaluation for the entire left knee 
disability has varied throughout the period on appeal.  
Effective July 8, 1994, the total combined evaluation is 20 
percent.  Effective January 14, 1997, the total combined 
evaluation is 30 percent.  Effective December 9, 1998, the 
total combined evaluation is 50 percent.  Effective July 12, 
2001, the total combined evaluation is 70 percent.

However, the "amputation rule" provides that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at that elective level, were 
amputation to be performed.  See 38 C.F.R. § 4.68.  
Amputation of the leg at the knee level warrants, at most, a 
60 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5162, 5163, and 5164 (2008).  Accordingly, the total 
combined evaluation for the Veteran's left knee disability 
cannot exceed 60 percent.  As such, entitlement to an 
increased evaluation for a left knee disability is moot for 
the period on and after July 12, 2001, as the Veteran is 
already in receipt of the maximum rating allowable from that 
date onwards.  Even if additional disability were 
demonstrated which would allow for an increased evaluation 
under a specific diagnostic code, the Veteran's combined 
evaluation cannot increase due to 38 C.F.R. § 4.68.  As such, 
discussion of the severity of the Veteran's disability on and 
after July 12, 2001 is irrelevant.

The Veteran and his representative claim that for the entire 
period on appeal, an extraschedular evaluation under 38 
C.F.R. § 3.321(b) (2008) is warranted.  In this regard, the 
evidence of record clearly shows that the Veteran's left knee 
disability causes marked interference of employment.  
However, even if an extraschedular evaluation were granted, 
the Veteran's combined evaluation cannot exceed 60 percent 
due to the "amputation rule."  38 C.F.R. § 4.68 
specifically stated that "[t]he combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed."  This code references the "combined rating," 
not the schedular rating.  Thus, the "amputation rule" 
applies to the total of all ratings the Veteran receives for 
that extremity, whether they are schedular or extraschedular.  
Thus, as with schedular evaluations for the period on and 
after July 12, 2001, consideration of whether an 
extraschedular evaluation is warranted on and after July 12, 
2001 is moot as an evaluation in excess of 60 percent cannot 
be awarded even if entitlement to an extraschedular 
evaluation was shown.  The issue of entitlement to an 
extraschedular evaluation for the period prior to July 12, 
2001, will be discussed in the Remand portion below.

Left Knee Combined Evaluation Prior to July 12, 2001

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco, 7 Vet. App. 55.  This involves a factual 
determination of the current severity of the disability.  Id. 
at 58.  Staged ratings are appropriate whenever the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In a June 1996 VA outpatient medical report, the Veteran 
complained of left knee pain.

In an October 1996 VA outpatient medical report, the Veteran 
complained of left knee pain.

In a January 1997 VA outpatient medical report, the Veteran 
complained of "severe" left knee pain with increased weight 
bearing.  A January 1997 VA orthopedic report dated the same 
day stated that on physical examination of the Veteran's left 
knee, there was decreased range of motion and severe pain on 
stressing the joint.  The diagnosis stated that the Veteran 
had problems with weight bearing loads.

In an October 1997 VA outpatient medical report, the Veteran 
complained of left leg pain.

In a March 1998 VA outpatient medical report, the Veteran 
complained of left knee pain.  On physical examination, the 
Veteran's left knee was tender.

In a July 1998 VA outpatient medical report, the Veteran 
complained of left knee pain in the patellofemoral joint area 
and the medial joint line area.

An August 1998 private MRI report stated that after views of 
the Veteran's left knee, the impression was tear of the 
anterior cruciate ligament.

A September 1998 VA outpatient medical report stated that on 
observation of the Veteran's left knee, there was pain on 
patellofemoral joint manipulation.  The Veteran's range of 
motion was from 0 degrees of extension to 125 degrees of 
flexion.  There was medial joint line tenderness.  The 
assessment was history of anterior cruciate ligament tear on 
the left, developing left knee degenerative joint disease, 
and patellofemoral syndrome.

In an October 1998 VA nursing note, the Veteran complained of 
severe left knee pain.

In a December 1998 private medical report, the Veteran 
complained of intermittent pain from the left popliteal space 
to the episacrum.  He also reported medial joint line pain 
and swelling in the posterior aspect of the left knee.  On 
physical examination, the Veteran's range of motion was from 
0 degrees of extension to 135 degrees of flexion.  There was 
medial joint line tenderness.  The left knee diagnoses were 
tear of the medial meniscus, tear of the anterior cruciate 
ligament, chondromalacia of the patella, and atrophy in the 
left thigh consistent with quadriceps hypotonia, left knee.  
The examiner stated that the findings warranted a 20 percent 
evaluation under Diagnostic Code 5258.

In a March 1999 VA joints examination report, the Veteran 
complained of left knee pain and swelling.  On physical 
examination, the Veteran's left knee was tender over the 
medial collateral ligament.  On range of motion testing, the 
Veteran had extension to -5 degrees and flexion to 135 
degrees.  However, the examiner noted that the range of 
motion was "extraordinarily painful during the arc between 
30 degrees and 80 degrees."  There was "1+" pitting edema 
in the left pretibial area, going halfway up the leg.  The 
Veteran's gait without a knee brace was that of a definite 
short stance limp on the left side.  The diagnosis was severe 
osteoarthritis of the left knee, with anterior cruciate 
ligament deficiency.

A March 1999 VA x-ray examination report stated that on views 
of the Veteran's left knee, there was no evidence of fracture 
or dislocation of the knee.

In an April 1999 VA nursing note, the Veteran complained of 
left knee pain.

In a May 1999 VA nursing note, the Veteran complained of left 
knee pain and a decreased range of motion.

In a May 1999 VA outpatient medical report, the Veteran 
complained of left knee pain, heat, and edema.  He reported 
that the pain was not relieved by medication or rest.  On 
observation, the Veteran had increased blood pressure 
probably secondary to pain.  The Veteran's left knee had 
marked tenderness on the anterior aspect with effusion.  
There was no warmth or erythema, but some pain of the lateral 
joint.  The assessment was knee pain/edema.

In a second May 1999 VA outpatient medical report, the 
Veteran complained of left knee popping and pain.  On 
physical examination, there was pain in the left knee.

In a July 1999 VA outpatient medical report, the Veteran 
complained of left knee pain.

An April 2000 VA fee-based medical examination report stated 
that the Veteran had "labored ambulation" due to bilateral 
knee injuries.  He complained of left knee locking, easy 
fatigability, and swelling.  On physical examination, the 
Veteran's range of motion was from 0 degrees of extension to 
145 degrees of flexion.  There was palpable pain on the 
medial aspect of the knee.

An August 2001 private medical report stated that the Veteran 
complained of constant pain along the medial joint line with 
episodes of giving out, swelling, and locking.  On physical 
examination, there was tenderness along the medial joint line 
in the popliteal space.  There was pain with ambulation and 
the Veteran had an antalgic gait favoring the left leg.  The 
Veteran's range of motion was from 20 degrees of extension to 
80 degrees of flexion.  Pain was noted with medial or lateral 
joint line pressure.  The examiner stated that the Veteran's 
left knee problems were "severe" with evidence of cartilage 
abnormality, effusion, pain, and a "marked" limitation in 
range of motion.

Degenerative arthritis is rated on the basis of limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  For 
the purpose of rating disability from arthritis, the knee is 
considered to be a major joint.  38 C.F.R. § 4.45 (2008).

Limitation of motion of knee joints is rated under Diagnostic 
Code 5260 for flexion, and Diagnostic Code 5261 for 
extension.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 
5260, flexion that is limited to 60 degrees is non-
compensable, flexion that is limited to 45 degrees warrants a 
10 percent evaluation, flexion that is limited to 30 degrees 
warrants a 20 percent evaluation, and flexion that is limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, 
extension that is limited to 5 degrees is noncompensable, 
extension that is limited to 10 degrees warrants a 10 percent 
evaluation, extension that is limited to 15 degrees warrants 
a 20 percent evaluation, extension that is limited to 20 
degrees warrants a 30 percent evaluation, extension that is 
limited to 30 degrees warrants a 40 percent evaluation, and 
extension that is limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II (2008).

The medical evidence of record does not show that the 
Veteran's left knee was ankylosed or had malunion or nonunion 
of the tibia and fibula prior to July 12, 2001.  Accordingly, 
evaluations under Diagnostic Codes 5256 and 5262 are not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 (2008).  In addition, while cartilage symptoms are shown 
by the medical evidence of record, a 20 percent evaluation 
has been in effect under Diagnostic Code 5258 for the entire 
period on appeal.  A 20 percent evaluation is the highest 
award possible for semilunar cartilage symptoms.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 (2008).  
Accordingly, an increased evaluation is not warranted for the 
semilunar cartilage symptoms at any point during the period 
on appeal.

As such, an increased combined evaluation is only available 
based on limitation of flexion and extension, under 
Diagnostic Codes 5260 and 5261.  There are multiple medical 
reports which provide ranges of motion for the Veteran's left 
knee prior to July 12, 2001.  The September 1998 VA 
outpatient medical report stated that the Veteran's left knee 
range of motion was from 0 degrees of extension to 125 
degrees of flexion.  The December 1998 private medical report 
stated that the Veteran's left knee range of motion was from 
0 degrees of extension to 135 degrees of flexion.  The April 
2000 VA fee-based medical examination report stated that the 
Veteran's left knee range of motion was from 0 degrees of 
extension to 145 degrees of flexion.  None of these findings 
warrant a compensable evaluation under either Diagnostic Code 
5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

However, none of these medical reports took pain into account 
when determining whether there was limitation of motion of 
the Veteran's left knee.  That the Veteran experienced left 
knee pain throughout the entire period on appeal is beyond 
dispute.  The medical evidence of record shows consistent 
complaints of left knee pain, some of which are described as 
"severe" in nature.  In addition, nearly every single time 
the Veteran's left knee was examined, left knee pain of some 
sort was found.  Accordingly, the medical evidence of record 
shows that left knee pain was present throughout the entire 
period on appeal.  As such, the failure of the September 
1998, December 1998, and April 2000 reports to take pain into 
account makes their findings unreliable.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

There is only one medical report of record dated prior to 
July 12, 2001 which provides range of motion results that 
take pain into account.  This is the March 1999 VA joints 
examination report, which stated that the Veteran's left knee 
range of motion was from -5 degrees to 135, which was 
"extraordinarily painful during the arc between 30 degrees 
and 80 degrees."  The wording of this result is unusual, as 
a literal interpretation would mean that the Veteran had two 
separate pain-free ranges of motion, one between -5 degrees 
and 30 degrees and a second between 80 degrees and 135 
degrees.  The former would warrant a 20 percent evaluation 
for limitation of flexion and a noncompensable evaluation for 
limitation of extension.  The latter would warrant a 
noncompensable evaluation for limitation of flexion and a 50 
percent evaluation for limitation of extension.  As these 
evaluations are directly and severely contradictory to one 
another, further medical evidence is required to determine 
how best to interpret the March 1999 results.

This clarifying medical evidence is found in the August 2001 
private medical report, which stated that the Veteran's left 
knee range of motion was from 20 degrees of extension to 80 
degrees of flexion.  This corresponds almost precisely with 
the 30 degrees to 80 degrees arc noted in the March 1999 VA 
joints examination report. 

Resolving all benefit of the doubt in favor of the Veteran, 
the totality of the medical evidence of record indicates that 
in March 1999, the Veteran's pain-free left knee range of 
motion was from 30 degrees of extension to 80 degrees of 
flexion.  Accordingly, a 40 percent evaluation is warranted 
for limitation of left knee extension effective March 11, 
1999.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
award of this 40 percent evaluation results in a total 
combined evaluation of 70 percent, effective March 11, 1999.  
As noted above, the "amputation rule" precludes this 
combined evaluation from exceeding 60 percent, regardless of 
method of rating used.  See 38 C.F.R. § 4.68.  As such, 
discussion of the severity of the Veteran's left knee 
disability on and after March 11, 1999 is irrelevant.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
rating in excess of those assigned herein, the doctrine is 
not for application.  Gilbert, 1 Vet. App. 49; see also 
Massey, 7 Vet. App. at 208.


(CONTINUED ON NEXT PAGE)


ORDER

An initial evaluation of 30 percent disabling, but no more, 
for laxity and instability of the left knee/acromioclavicular 
tear is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An increased evaluation for service-connected laxity and 
instability of the left knee/acromioclavicular tear, 
evaluated as 30 percent disabling for the period on and after 
July 12, 2001, is denied.

A 60 percent combined evaluation, but no more, for a service-
connected left knee disability is granted effective March 11, 
1999, subject to the laws and regulations governing the 
payment of monetary benefits.

An increased combined evaluation for service-connected left 
knee disability, evaluated as 60 percent disabling for the 
period on and after March 11, 1999, is denied.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd, 9 Vet. App. at 96; see also Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

As noted above, the Veteran's service-connected left knee 
disability has a total combined evaluation of 60 percent 
disabling effective March 11, 1999.  Due to the "amputation 
rule" a rating in excess of 60 percent cannot be awarded at 
any point on and after March 11, 1999, even if an 
extraschedular rating were warranted.  See 38 C.F.R. § 4.68.  
However, prior to March 11, 1999 the total combined 
evaluation for the Veteran's service-connected left knee 
disorder is less than 60 percent.  As such, an extraschedular 
evaluation is still for consideration for the period on 
appeal prior to that date.

The evidence of record includes numerous lay and medical 
statements that the Veteran's left knee disability had a 
marked impact on his ability to work prior to March 11, 1999.  
Accordingly, the medical, lay, and employment evidence of 
record suggests that the Veteran's left knee disability 
constitutes an unusual disability picture as indicated by 
marked interference with employment such that the regular 
schedular standards have been rendered impractical.  
Accordingly, the issue is remanded to the RO for referral for 
an extraschedular evaluation.

Accordingly, the case is remanded for the following actions:

1.	The RO must refer this appeal to the 
Director, Compensation and Pension 
Service, for extraschedular consideration 
on the issue of entitlement to an 
increased evaluation for a service-
connected left knee disorder for the 
period prior to March 11, 1999, as 
provided by 38 C.F.R. §§ 3.321(b)(1).

2.	Upon a response from the Director, 
Compensation and Pension Service, the RO 
must undertake any adjudicative actions 
necessary.  After completing the above 
action, and any other development as may 
be indicated by any response received as 
a consequence of the actions taken in the 
paragraph above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


